Citation Nr: 1147313	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  07-17 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether nonservice pension was correctly terminated on May 1, 2003 due to countable income.  

2.  Whether the creation of an overpayment in the amount of $40,744.00 was proper.  

3.  Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $40,744.00.


REPRESENTATION

Veteran represented by:  The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 determination by the VA Debt Management Center in St. Paul, Minnesota.  The Veteran resides in the jurisdiction of the St. Petersburg, Florida RO.  

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2006, the Veteran was notified of a creation of an overpayment of $40,774.00.  In August 2006, the Veteran submitted a notice of disagreement with the overpayment and a claim for waiver of the debt.  

In November 2006, the Committee on Waivers and Compromises denied the Veteran's claim for waiver of the debt.  In June 2007, the Veteran submitted a written statement in which he indicated that he could not repay the debt.  The Board construes the Veteran's statement as a Notice of Disagreement regarding the denial of the waiver of the debt.


Before a decision can be made on whether the veteran is entitled to a waiver of the recovery of an overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991).

The RO issues a Statement of the Case in April 2007 and a Supplemental Statement of the Case in March 2011.  The SOC and the SSOC addressed whether the Veteran's nonservice-connected pension benefits were terminated correctly.  
The Veteran has not been provided with a SOC addressing how the overpayment in the amount of $40,744 was created.   Nor has the Veteran been provided with a SOC regarding the issue of entitlement to a waiver of the overpayment.  

On remand, the RO should issue a Statement of the Case for the issues of validity of creation of the debt and waiver of overpayment in the amount of $40,744 and should issue an SSOC for the issue of whether nonservice pension was correctly terminated on May 1, 2003 due to countable income.  

In addition, the Board notes that the file does not contain a current financial status report.  Therefore, the Veteran should be asked to complete a financial status report.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a current Financial Status Report from the Veteran.   All efforts to obtain this information should be documented in the claims file.

2.  Issue a Statement of the Case addressing the issues of whether an overpayment in the amount of $40,744 was properly created and entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $40,744.00.  The Veteran should be afforded an opportunity to respond.  The Veteran should be advised that, if he wishes to appeal those issues, he must file a timely substantive appeal.  

3.  Following the completion of the requested actions, readjudicate the issue of whether nonservice pension was correctly terminated on May 1, 2003 due to countable income.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


